Title: To James Madison from Aaron Burr, 9 October 1800
From: Burr, Aaron
To: Madison, James


Dear Sir,
NYork 9 Oct. 1800
As Mr. Alston is already known to you no introduction or recommendation from me can be requisite. I have great pleasure however in expressing the high opinion which I entertain of his character and his talents. He is justly considered as a great acquisition to the Cause of republicanism.
I had not the pleasure to see your friend Talliafero. The letter which you did me the favor to write in his behalf was left at my house by, I know not whom, some months after it’s date.
Our friends in maryland seem to despair of a single Vote for Mr. Jefferson in that State. I[t] will be some Consolation to you & them to lea[r]n that he will have all the Votes of R. Island. Nothing can be pronounced of Jersey but every thing may be hoped. I am Dear Sir with great respect your assured friend & st
A; Burr
